Appeal by contestant from a decree of the Surrogate’s Court, Queens County, admitting to probate two codicils to a will, which was admitted to probate by a separate, decree, the contest as to the will having been withdrawn. After trial, the Surrogate directed the jury to answer in the affirmative questions as to the due execution and publication of the codicils and the testamentary capacity of the deceased, and to answer in the negative questions as to whether the codicils were procured by fraud or undue influence. Decree unanimously affirmed, with costs *1049to respondent, payable out of the estate. No opinion. Present — Nolan, P.- J., Carswell, Sneed, Wenzel and MaeCrate, JJ. [See 278 App. Div. 577.]